Title: From Benjamin Franklin to Arthur Lee, [17 May 1778]
From: Franklin, Benjamin
To: Lee, Arthur


[May 17, 1778]
Mr. Franklin is not inclin’d to sign this Letter to Mr. Grand,
1. because he does not know that any Inconveniencies have arisen from the Order originally given that the Orders of each of us separately should be honoured. 2. Because Mr. Lee is pleas’d to be very angry with him, which is express’d in many of his Letters, and therefore Mr. F. does not chuse to be oblig’d to ask Mr. Lee’s Consent, whenever he may have Occasion to draw for his Subsistence; as that Consent cannot be expected from any Necessity of a reciprocal Compliance on Mr. F’s Part, Mr. Lee having secur’d his Subsistance by taking into his own Disposition 185000 Livres, and his Brother by a Deception on the Commissioners of 48,000. Mr. F. has no Objection to any Resolution that all Contracts for the Publick shall be made by joint Consent, or at least by a Majority; together with the Drafts for Payment: Indeed he wishes that if practicable he might be excus’d from any Concern in Matters of Commerce he so little understands. But as we are separately accountable to Congress for our personal Expences, and Mr. F. does not desire to have the least Controll in those of his Colleagues, so neither does he chuse to subject his to the Controll of Mr. Lee. 3. He declines signing this Letter, because it orders Mr. Grand to deliver to us all Letters directed to Mr. Deane which may come into his Hands: and it being understood that Dr. Bancroft is intrusted and impower’d by Mr. Deane to receive his Letters and there may be some concerning his private Affairs with which we have no Concern, and which it may be improper for us to examine, Mr. F. thinks that the Supposition of a Possibility that they may relate to the Publick is not a sufficient Excuse for such Gratification of private Curiousity.
 
Notations: May 17. 78 / May 1778
